Citation Nr: 1543413	
Decision Date: 10/08/15    Archive Date: 10/13/15

DOCKET NO.  05-35 770	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to a rating in excess of 20 percent prior to August 4, 2008, a rating in excess of 30 percent prior to December 10, 2008, and in excess of 40 percent from December 10, 2008, for bilateral glaucoma.


ATTORNEY FOR THE BOARD

A. Haddock, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1971 to April 1993.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2005 rating decision by the Philadelphia, Pennsylvania Department of Veterans Affairs Regional Office (RO).  This case was previously before the Board in August 2009 and September 2011, when it was remanded for additional development.  In August 2013, the Board requested the opinion of a medical specialist from the Veterans Health Administration.  In March 2014 the case was returned to the Board, at which time it was again remanded for additional development. 

During the pendency of this appeal, the RO issued a July 2009 rating decision which assigned a 30 percent rating for glaucoma, effective August 4, 2008.  In June 2015, the RO issued another rating decision, assigning a 40 percent rating for glaucoma, effective December 10, 2008.  However, as those increases do not represent a total grant of benefits sought on appeal, the claim for increase remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).


FINDINGS OF FACT

1.  Prior to June 30, 2008, glaucoma was manifested by concentric contraction of visual field to, at worst, 51 in the left eye and 49 in the right eye, and visual acuity of 20/25 and 20/20.

2.  From June 30, 2008, to December 9, 2008, glaucoma was manifested by concentric contraction of visual field to, at worst, 43 in the left eye and 37 in the right eye, and visual acuity of 20/20 and 20/40.  

3.  From December 10, 2008, glaucoma was manifested by concentric contraction of visual field to, at worst, 19 in the left eye and 18 in the right eye, and visual acuity of 20/70 and 20/40.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent, prior to June 30, 2008, for glaucoma have not been met.  38 U.S.C.A. § 1155, (West 2014); 38 C.F.R. §§ 3.159, 4.84a, Diagnostic Codes 6013, 6080-6066 (2008).

2.  The criteria for a rating of 30 percent, but not higher, from June 30, 2008 to December 9, 2008, for glaucoma have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.159, 4.84a, Diagnostic Codes 6080-6066 (2008).

3.  The criteria for a rating of 50 percent rating for visual field impairment and a 10 percent rating for visual acuity impairment, but not higher, from December 10, 2008, but not earlier, for glaucoma have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.159, 4.77(c), 4.79, Diagnostic Codes 6013, 6080-6066 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA will assist a claimant in obtaining evidence necessary to substantiate a claim, but is not required to provide assistance to a claimant if there is no reasonable possibility that assistance would aid in substantiating the claim. VA must notify the claimant of any information, and any medical or lay evidence, not previously provided to VA that is necessary to substantiate the claim.  As part of the notice, VA must specifically inform the claimant and representative, if any, of which part, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015). 

Notice to a claimant should be provided at the time or immediately after, VA receives a complete or substantially complete application for benefits.  38 U.S.C.A. § 5103(a) (West 2014); Pelegrini v. Principi, 18 Vet. App. 112, (2004).  The timing requirement also applies to the effective date and rating elements of a service connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The Board finds that the Veteran has been provided adequate notice in response to the claim.  The record shows that the Veteran was mailed a letter in January 2005 advising him of what the evidence must show and of the respective duties of VA and the claimant in obtaining evidence.  The January 2005 letter also provided the Veteran with appropriate notice with respect to the disability rating and effective date elements of the claim. 

The Board also finds the Veteran has been provided adequate assistance in response to the claim.  The Veteran's service medical records are of record.  Post-service VA treatment records have been obtained.  Additionally, VA has obtained examinations with respect to the claims.  The Veteran has not identified any outstanding evidence, to include medical records, which could be obtained to substantiate the claim.  The Board is unaware of any outstanding evidence.  Thus, the Board finds that VA has satisfied the duty to assist.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist in development. Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by VA.  VA shall consider all information and lay and medical evidence of record.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall resolve reasonable doubt in favor of the claimant.  To deny a claim, the evidence must preponderate against the claim.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015); Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Alemany v. Brown, 9 Vet. App. 518 (1996).

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities.  38 C.F.R. Part 4 (2015).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321(a), 4.1 (2015).

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).

Rating the same disability under various diagnoses is to be avoided.  However, that does not preclude the assignment of separate ratings for separate and distinct symptomatology where none of the symptomatology justifying a rating under one diagnostic code is duplicative of or overlapping with the symptomatology justifying a rating under another diagnostic code.  38 C.F.R. § 4.14 (2015); Esteban v. Brown, 6 Vet. App. 259 (1994).

A Veteran's entire history is to be considered when assigning disability ratings.  38 C.F.R. § 4.1 (2014); Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's glaucoma is rated under 38 C.F.R. § 4.84a, Diagnostic Code 6013.  While this appeal was pending, the rating schedule for rating disabilities of the eyes was revised and amended.  73 Fed. Reg. 66543 (Nov. 10, 2008).  Diseases of the eye are now rated under a General Rating Formula, under 38 C.F.R. § 4.79 (2015).  These changes took effect on December 10, 2008.  In this case, the Veteran has been given the rating criteria for Diagnostic Code 6013 applicable prior to December 10, 2008 and the criteria applicable beginning December 10, 2008.  Consequently, the Board will apply both versions of the relevant schedular ratings.

Previously, Diagnostic Code 6013 addressed simple, primary noncongestive glaucoma.  Under those criteria, glaucoma was to be rated under either impairment of visual acuity or field loss.  A minimum rating of 10 percent was to be assigned. 38 C.F.R. § 4.84a, Diagnostic Code 6013 (2008). 

Pursuant to the new rating criteria, open angle glaucoma continues to be rated under rating code 6013, although that diagnostic code is now located at 38 C.F.R. § 4.79.  Under the new criteria, open angle glaucoma is to be rated based on visual impairment due to open angle glaucoma.  A minimum rating of 10 percent is assigned if continuous medication is assigned.  38 C.F.R. § 4.79, Code 6013 (2015). 

Where a law or regulation changes during the pendency of an appeal, the Board should first determine which version of the law or regulation is more favorable to the Veteran.  If the application of the revised regulation results in a higher rating, the effective date for the higher disability rating can be no earlier than the effective date of the change in the regulation.  38 U.S.C.A. § 5110(g) (West 2014).  Prior to the effective date of the change in the regulation, the Board may apply only the original version of the regulation.  As the regulation was revised during the middle of the appeal period, both the old and new versions of the regulation are for consideration.  

Under the old regulation, 38 C.F.R. § 4.84a, Diagnostic Code 6080 (2008) was used to rate loss of vision based on impairment of the field of vision.  Measurement of the visual field will be made when there is disease of the optic nerve or when otherwise indicated.  38 C.F.R. § 4.76 (2008).  Under 38 C.F.R. § 4.76a, Table III, the normal visual field extent at the 8 principal meridians totals 500 degrees.  The normal field for the 8 principal meridians are:  85 degrees temporally; 85 degrees down temporally; 65 degrees down; 50 degrees down nasally; 60 degrees nasally; 55 degrees up nasally; 45 degrees up; and 55 degrees up temporally.  The extent of visual field contraction in each eye is determined by recording the extent of the remaining visual fields in each of the eight 45 degree principal meridians.  The number of degrees lost is determined at each meridian by subtracting the remaining degrees from the normal visual fields given in 38 C.F.R. § 4.76a, Table III.  The degrees lost are then added together to determine the total number of degrees lost, which are subtracted from 500.  The total remaining degrees of the visual field are then divided by eight to represent the average contraction for rating purposes.  38 C.F.R. § 4.76a (2008). 

Under the old Diagnostic Code 6080, a 10 percent rating is assigned for concentric contraction of the visual field to 60 degrees, but not to 45 degrees, unilaterally; concentric contraction of the visual field to 30 degrees, but not to 15 degrees, unilaterally; loss of the nasal half of the visual field unilaterally; or loss of the temporal half of the visual field unilaterally.  38 C.F.R. § 4.84a (2008).

A 20 percent rating is assigned for concentric contraction of the visual field to 60 degrees, but not to 45 degrees, bilaterally; concentric contraction of the visual field limited to 15 degrees, but not to 5 degrees, unilaterally; or loss of the nasal half of the visual field bilaterally.  38 C.F.R. § 4.84a (2008).

A 30 percent rating is assigned for concentric contraction of the visual field to 45 degrees, but not to 30 degrees, bilaterally; concentric contraction of the visual field limited to 5 degrees, unilaterally; loss of the temporal half of the visual field bilaterally; or homonymous hemianopsia.  38 C.F.R. § 4.84a (2008).

A 50 percent rating is assigned for concentric contraction of the visual field to 30 degrees, but not to 15 degrees, bilaterally.  38 C.F.R. § 4.84a (2008).

A 100 percent disability rating is assigned for concentric contraction of the visual field to 5 degrees, bilaterally.  38 C.F.R. § 4.84a (2008).

Under the old rating criteria, the severity of the Veteran's bilateral eye disability may also be rated based on visual acuity loss under 38 C.F.R. § 4.84a, Diagnostic Codes 6061-6079 (2008).  A 10 percent rating is warranted for impairment of central visual acuity in the following situations: (1) when vision in one eye is correctable to 20/40 and vision in the other eye is correctable to 20/50; (2) when vision in one eye is correctable to 20/50 and vision in the other eye is correctable to 20/50; (3)when vision in one eye is correctable to 20/70 and vision in the other eye is correctable to 20/40.  38 C.F.R. § 4.84a, Diagnostic Codes 6078, 6079 (2008).

A 20 percent rating is warranted for impairment of central visual acuity in the following situations: (1) when vision in one eye is correctable to 20/70 and vision in the other eye is correctable to 20/50 or (2) when vision in one eye is correctable to 20/100 and vision in the other eye is correctable to 20/50.  38 C.F.R. § 4.84a, Diagnostic Codes 6077, 6078 (2008).

A 30 percent rating is warranted for impairment of central visual acuity in the following situations: (1) when vision in both eyes is correctable to 20/70; (2) when vision in one eye is correctable to 20/100 and vision in the other eye is correctable to 20/70; (3) when vision in one eye is correctable to 20/200 and vision in the other eye is correctable to 20/50; (4) when vision in one eye is correctable to 15/200 and vision in the other eye is correctable to 20/50; (5) when vision in one eye is correctable to 10/200 and vision in the other eye is correctable to 20/40; or (6) when vision in one eye is correctable to 5/200 and vision in the other eye is correctable to 20/40.  38 C.F.R. § 4.84a, Diagnostic Codes 6074, 6076, 6077, 6078 (2008).

A 40 percent rating is warranted for impairment of central visual acuity in the following situations: (1) when vision in one eye is correctable to 20/200 and vision in the other eye is correctable to 20/70; (2) when vision in one eye is correctable to 15/200 and vision in the other eye is correctable to 20/70; (3) when vision in one eye is correctable to 10/200 and vision in the other eye is correctable to 20/50; or (4) when vision in one eye is correctable to 5/200 and vision in the other eye is correctable to 20/50.  38 C.F.R. § 4.84a, Diagnostic Codes 6073, 6076 (2008).

Under the new, revised criteria, 38 C.F.R. § 4.79, Diagnostic Code 6080 (2015) also rates eye disorders based on impairment of the field of vision.

Under 38 C.F.R. § 4.76a, Table III (2015), the normal visual field extent at the 8 principal meridians totals 500 degrees.  The normal for the 8 principal meridians are as follows: 85 degrees temporally; 85 degrees down temporally; 65 degrees down; 50 degrees down nasally; 60 degrees nasally; 55 degrees up nasally; 45 degrees up; and 55  degrees up temporally.  The extent of visual field contraction in each eye is determined by recording the extent of the remaining visual fields in each of the eight 45 degree principal meridians.  

Under the revised Diagnostic Code 6080, a 10 percent rating is assigned for a unilateral scotoma; with remaining field of 46 to 60 degrees bilaterally or unilaterally; with remaining field of 31 to 45 degrees unilaterally; with remaining field of 16 to 30 degrees unilaterally; loss of superior half of visual field bilaterally or unilaterally; loss of interior half of visual field unilaterally; loss of nasal half of visual field bilaterally or unilaterally; and loss of temporal half of visual field unilaterally.  38 C.F.R. § 4.79 (2015).

A 30 percent rating is assigned for remaining field of 31 to 45 degrees unilaterally; concentric contraction of visual field unilaterally; loss of temporal half of visual field bilaterally; and homonymous hemianopsia visual filed defects.  38 C.F.R. § 4.79 (2015).

A 50 percent rating is assigned for remaining field of 16 to 30 degrees bilaterally.  38 C.F.R. § 4.79 (2015).

A 70 percent rating is assigned for remaining field of 6 to 15 degrees bilaterally.  38 C.F.R. § 4.79 (2015).

A 100 percent rating is assigned for concentric contraction of visual field with remaining field of 5 degrees.  38 C.F.R. § 4.79 (2015).

Under the new rating criteria, visual impairment is also rated based on impairment of visual acuity (excluding developmental errors of refraction) and muscle function.  38 C.F.R. § 4.79 (2015).  

Under the new rating criteria, the severity of visual acuity loss is determined by applying the criteria set forth at 38 C.F.R. § 4.79.  Under those criteria, impairment of central visual acuity is rated from 0 percent to 100 percent based upon the degree of the resulting impairment of visual acuity or field loss, pain, rest-requirements, or episodic incapacity, combining an additional rating of 10 percent during continuance of active pathology.  38 C.F.R. § 4.79, Diagnostic Codes 6061- 6066 (2015).  

A 10 percent rating is warranted only when there is (1) 20/50 vision in one eye with 20/40 or 20/50 vision in the other eye; (2) 20/70 vision in one eye with 20/40 vision in the other eye; or (3) 20/100 vision in one eye with 20/40 vision in the other eye.  38 C.F.R. § 4.79, Diagnostic Code 6066 (2015).  

A 20 percent rating is warranted when there is (1) 20/70 vision in one eye with 20/50 vision in the other eye; (2) 20/100 vision in one eye with 20/50 vision in the other eye; (3) 20/200 vision in one eye with 20/40 vision in the other eye; or (4) 15/200 vision in one eye with 20/40 vision in the other eye.  38 C.F.R. § 4.79, Diagnostic Code 6066 (2015).  

A 30 percent rating is warranted (1) when vision in both eyes is correctable to 20/70; (2) when vision in one eye is correctable to 20/100 and vision in the other eye is correctable to 20/70; (3) when vision in one eye is correctable to 20/200 and vision in the other eye is correctable to 20/50; (4) when vision in one eye is correctable to 15/200 and vision in the other eye is correctable to 20/50; (5) when vision in one eye is correctable to 10/200 and vision in the other eye is correctable to 20/40; (6) when vision in one eye is correctable to 5/200 and vision in the other eye is correctable to 20/40; and (7) when vision in one eye is no more than light perception and vision in the other eye is correctable to 20/40.  38 C.F.R. § 4.79, Diagnostic Codes 6064, 6065, 6066 (2015).

A 40 percent rating is warranted (1) when vision in one eye is correctable to 15/200 and vision in the other eye is correctable to 20/70; (2) when vision in one eye is correctable to 10/200 and vision in the other eye is correctable to 20/50; (3) when vision in one eye is correctable to 5/200 and vision in the other eye is correctable to 20/50; (4) when vision in one eye is no more than light perception and vision in the other eye is correctable to 20/50 or (5) when there is anatomical loss of one eye and vision in the other eye is correctable to 20/40.  38 C.F.R. § 4.79, Diagnostic Codes 6063, 6064, 6065, 6066 (2015).

To determine the rating for visual impairment when both decreased visual acuity and visual field defect are present in one or both eyes and are service-connected, separately rate the visual acuity and visual field defect, expressed as a level of visual acuity, and combine them under the provisions of §4.25.  38 C.F.R. § 4.77(c) (2015).

Lastly, under the new rating criteria the maximum rating for visual impairment of one eye must not exceed 30 percent unless there is anatomical loss of the eye.  38 C.F.R. § 4.75(d) (2015).  The rating for visual impairment may be combined with ratings for other disabilities of the same eye that are not based on visual impairment, such as disfigurement under Diagnostic Code 7800.  

At a January 2006 VA examination, the Veteran reported that he had bilateral glaucoma with an onset of 15 to 20 years earlier.  He reported that he had laser treatment bilaterally one year before the examination.  On examination, distance visual acuity was measured at 20/25, 20/20; the only reported result for corrected near visual acuity was 20/30.  The examiner did not note which eye elicited the reported results.  Goldman visual field testing results revealed average contraction to 51 degrees in the left eye based on the following examination findings:  67 degrees of vision temporally, 75 degrees of vision down temporally, 64 degrees of vision down, 59 degrees of vision down nasally, 55 degrees of vision nasally, 20 degrees of vision up nasally, 30 degrees of vision up, and 36 degrees of vision up temporally.  Goldman visual field testing results revealed average contraction to 49 degrees in the right eye based on the following examination findings:  65 degrees of vision temporally, 65 degrees of vision down temporally, 50 degrees of vision down, 53 degrees of vision down nasally, 26 degrees of vision nasally, 32 degrees of vision up nasally, 30 degrees of vision up, and 66 degrees of vision up temporally.  The average concentric contraction of both the left and right eyes was equivalent to visual acuity of 20/50.  

At a June 2008 VA examination, the Veteran reported that he was scheduled for a trabeculectomy in a few weeks, for both eyes.  On examination, corrected visual acuity was measured at 20/20-2 in the left eye and 20/40 in the right eye.  Goldman visual field testing conducted in August 2008 revealed average contraction to 43 degrees in the left eye based on the following examination findings:  50 degrees of vision temporally, 26 degrees of vision down temporally, 25 degrees of vision down, 25 degrees of vision down nasally, 60 degrees of vision nasally, 48 degrees of vision up nasally, 66 degrees of vision up, and 79 degrees of vision up temporally.  Goldman visual field testing results revealed average contraction to 37 degrees in the right eye based on the following examination findings:  57 degrees of vision temporally, 46 degrees of vision down temporally, 33 degrees of vision down, 53 degrees of vision down nasally, 27 degrees of vision nasally, 25 degrees of vision up nasally, 32 degrees of vision up, and 43 degrees of vision up temporally.  The average concentric contraction of both the left and right eyes was equivalent to visual acuity of 20/70.  

At a December 2009 VA examination, it was noted that the Veteran's was having cataract surgery in January 2010.  On examination, the Veteran's visual acuity was measured at 20/40 in the left eye and 20/40+1 in the right eye.  The examiner noted that Goldman visual field testing would be conducted in February 2010, following the cataract surgery.  

In March 2010, the Veteran underwent Goldman visual field testing, to complete the December 2009 VA examination.  Results revealed average contraction to 24 degrees in the left eye based on the following examination findings:  66 degrees of vision temporally, 59 degrees of vision down temporally, 52 degrees of vision down, 42 degrees of vision down nasally, 36 degrees of vision nasally, 18 degrees of vision up nasally, 17 degrees of vision up, and 21 degrees of vision up temporally.  Goldman visual field testing results revealed average contraction to 23 degrees in the right eye based on the following examination findings:  65 degrees of vision temporally, 66 degrees of vision down temporally, 50 degrees of vision down, 42 degrees of vision down nasally, 27 degrees of vision nasally, 21 degrees of vision up nasally, 22 degrees of vision up, and 25 degrees of vision up temporally.  

At a March 2011 VA examination, the Veteran's corrected distance visual acuity was measured at 20/30+2 in the left eye and 20/40 +1 in the right eye.  April 2011 Goldman visual field results revealed average contraction to 23 degrees in the left eye based on the following examination findings:  66 degrees of vision temporally, 70 degrees of vision down temporally, 32 degrees of vision down, 38 degrees of vision down nasally, 21 degrees of vision nasally, 20 degrees of vision up nasally, 23 degrees of vision up, and 26 degrees of vision up temporally.  Goldman visual field testing results revealed average contraction to 19 degrees in the right eye based on the following examination findings:  66 degrees of vision temporally, 63 degrees of vision down temporally, 44 degrees of vision down, 50 degrees of vision down nasally, 30 degrees of vision nasally, 24 degrees of vision up nasally, 22 degrees of vision up, and 47 degrees of vision up temporally.  

Goldman visual fields were tested again in October 2011.  At that time, average contraction was to 19 degrees in the left eye based on the following examination findings:  66 degrees of vision temporally, 65 degrees of vision down temporally, 38 degrees of vision down, 50 degrees of vision down nasally, 39 degrees of vision nasally, 31 degrees of vision up nasally, 25 degrees of vision up, and 36 degrees of vision up temporally.  Goldman visual field testing results revealed average contraction to 19 degrees in the right eye based on the following examination findings:  66 degrees of vision temporally, 63 degrees of vision down temporally, 44 degrees of vision down, 50 degrees of vision down nasally, 30 degrees of vision nasally, 24 degrees of vision up nasally, 22 degrees of vision up, and 47 degrees of vision up temporally.  

On September 2012 VA examination, the Veteran's distance visual acuity was measured at 20/40 in the left eye and 20/25 in the right eye.  On October 2012 Goldman visual field testing, average contraction for the left eye was unable to be determined because all required results were not reported.  Reported visual field loss in the left eye was noted to be the following:  30 to 60 degrees of vision temporally (unable to see 30 to 25, can see 25 to 20), 60 degrees of vision down temporally, 60 degrees of vision down, 60 degrees of vision down nasally, 60 degrees of vision nasally, 25 degrees of vision up, and 30 degrees of vision up temporally; there was no finding for degrees of nasal temporal visual field loss.  Average contraction for the right eye was also unable to be determined because all required results were not reported.  Examination findings were:  60 degrees of vision temporally, 60 degrees of vision down temporally, 40 degrees of vision down, 60 degrees of vision down nasally, 30 degrees of vision nasally, 35 degrees of vision up nasally, 25 degrees of vision up, and results for up temporal visual field loss were not reported. 

In August 2013, the Board requested a file review and opinion by an expert from the Veterans Health Administration.  In September 2013 response, Dr. B.G., a doctor specializing in glaucoma and comprehensive care, noted that all of the required documents and medical evidence to provide the requested opinion was not associated with the claims file.  However, upon review of the evidence associated with the record, to include Humphrey visual field tests from January 2008 and January 2013, the examiner opined that the Veteran's glaucoma did not progress between 2008 and 2013.  The examiner noted the Veteran's history of surgeries and eye medications.  

At a May 2014 VA examination, the Veteran's corrected distance visual acuity was noted to be 20/70-20/50 in the left eye and 20/40 in the right eye.  On examination, Goldman visual field testing results revealed average contraction to 24 degrees in the left eye based on the following examination findings:  70 degrees of vision temporally, 42 degrees of vision down temporally, 40 degrees of vision down, 56 degrees of vision down nasally, 75 degrees of vision nasally, 29 degrees of vision up nasally, 10 degrees of vision up, and 18 degrees of vision up temporally.  Goldman visual field testing results revealed average contraction to 24 degrees in the right eye based on the following examination findings:  75 degrees of vision temporally, 56 degrees of vision down temporally, 40 degrees of vision down, 42 degrees of vision down nasally, 40 degrees of vision nasally, 18 degrees of vision up nasally, 10 degrees of vision up, and 29 degrees of vision up temporally.  The VA examiner noted that the Veteran's reduced vision made seeking and maintaining gainful employment difficult.  

Also of record are private treatment records dated throughout the entirety of the appeals period.  Those records contain findings consistent with the findings documented in the numerous examination reports of record and do not suggest that the Veteran's glaucoma is worse than documented in the examination reports.  

The Veteran has also submitted numerous lay statements in support of the claim in which he reports the nature and severity of his glaucoma symptoms.  Those statements also detail the treatment he has undergone for glaucoma, including various surgical procedures.  The Board notes that the Veteran's symptoms and treatment history have been considered by the VA examiners when evaluating the severity of glaucoma.  

Based on the above, the Board finds that prior to June 30, 2008, the symptoms of bilateral glaucoma most nearly approximated the criteria for the currently assigned 20 percent rating.  Under the old criteria, which are applicable to the period prior to June 30, 2008, in order to warrant a higher rating, there must be impairment of visual field to 45 degrees, but not to 30 degrees or more severe impairment of visual acuity than what has been shown in the medical evidence would be required.  The January 2006 VA examination report found that average concentric contraction was 51 degrees for the left eye and 49 degrees for the right eye.  Those findings fall within the applicable criteria for a 20 percent rating.  Further, the Veteran's visual acuity was measured at 20/25 and 20/20, which would not warrant a compensable rating for impairment of visual acuity under the old criteria.  Additionally, the treatment records do not show that the Veteran's visual fields were more severely impaired than shown on the January 2006 VA examination.  The Board finds that preponderance of the evidence is against a finding that bilateral glaucoma resulted in visual field impairment to 45 degrees but not to 30 degrees or visual acuity impairment to a level warranting a compensable rating prior to June 30, 2008, and the criteria for a higher rating of 30 percent, prior to June 30, 2008, are not met.  38 C.F.R. § 4.84a, Diagnostic Code 6061-6080 (2008).

The Board finds that from to June 30, 2008, to December 10, 2008, the symptoms of bilateral glaucoma most nearly approximated the criteria for a 30 percent rating.  The Board notes that currently the Veteran is in receipt of a 30 percent rating, effective August 4, 2008, the date of a Goldman visual field examination showing a worsening of visual field impairment.  However, the August 4, 2008, Goldman visual field examination, was conducted as a follow-up to a June 30, 2008 VA examination to evaluate the severity of bilateral glaucoma.  The Board finds that it is inappropriate to penalize the Veteran by assigning him an effective date later than the date of the initially scheduled examination.  Because the results of the August 2008 Goldman visual field examination were meant to be associated with the June 2008 VA examination, the Board finds that the first evidence of worsening of glaucoma was the date of the June 30, 2008, examination date and a 30 percent rating is warranted from that date forward.  

The Board has considered assigning a higher rating from June 30, 2008, to December 9, 2008.  However, in order to warrant a higher rating during that period impairment of visual field to 30 degrees but not to 15 degrees or more severe impairment of visual acuity than what has been shown in the medical evidence would be required.  The August 2008 Goldman visual field results show that the Veteran's average concentric contraction was 43 in the left eye and 37 in the right eye, which is within the criteria for a 30 percent rating.  Further, the Veteran's visual acuity was measured at 20/20-2 and 20/40, which would not warrant a compensable rating for impairment of visual acuity under the old criteria.  Additionally, the treatment records do not show that the Veteran's visual fields were more severely impaired than shown on the June 2008 VA examination.  The Board finds that preponderance of the evidence is against a finding bilateral glaucoma resulted in visual field impairment to 30 degrees but not to 15 degrees or visual acuity impairment to a level warranting a compensable rating from June 30, 2008, to December 9, 2008, and the criteria for a higher rating of 40 percent for that period are not met.  38 C.F.R. § 4.84a, Diagnostic Code 6061-6080 (2008).

Finally, from December 10, 2008, the Board finds that the symptoms of bilateral glaucoma most nearly approximated the criteria for a higher 60 percent rating.  Under the revised criteria, which became effective December 10, 2008, in order to warrant a higher 60 percent rating, there must be impairment with remaining visual field of 16 to 30 degrees or more impairment of visual acuity warranting at least a 10 percent rating.  The examination reports from March 2010 and May 2015 show that both the Veteran's visual field results and visual acuity results have fluctuated.  However, at their worst since December 10, 2008, the Veteran's concentric contraction was 19 in the left eye and 18 in the right eye and his visual acuity was, at worst, 20/70 in the left eye and 20/40 in the right eye.  These results would warrant a 50 percent rating for visual field impairment and a 10 percent rating for visual acuity.  Pursuant to the revised criteria, the 50 percent and 10 percent ratings are combined under 38 C.F.R. § 4.77(c) to form the basis of a 60 percent rating.  The treatment records do not show that the Veteran's visual field impairment or visual acuity was more severe than shown on the VA examinations from March 2010 through May 2014.  Specifically, there is no evidence of record showing that the Veteran's remaining visual field was 6 to 15 degrees or that his visual acuity was more severe than 20/70 and 20/40.  The Board finds that preponderance of the evidence establishes that from December 10, 2008, glaucoma was manifested by fluctuating symptoms, which at their worst resulted in visual field impairment of 15 degrees to 30 degrees warranting a 50 percent rating and visual acuity of 20/70 and 20/40 warranting a 10 percent rating, and the criteria for a rating of 50 percent for visual field impairment, but not higher, from December 10, 2008, and a rating of 10 percent for visual acuity impairment, as of December 10, 2008, are met.  38 C.F.R. § 4.79, Diagnostic Code 6061-6080 (2015).

The Board has considered whether the claim for an increased rating for bilateral glaucoma should be referred for consideration of the assignment an extraschedular rating.  38 C.F.R. § 3.321(b)(1) (2015).  The Board concludes that referral is not warranted.  The Veteran's symptoms of bilateral glaucoma are fully contemplated by the schedular rating criteria.  There is nothing in the record to suggest that the total disability picture is so exceptional or unusual as to render impractical the application of the regular schedular standards.  Furthermore, the evidence does not show marked interference with employment as a result of bilateral glaucoma, beyond that contemplated by the currently assigned ratings.  The evidence does not show frequent hospitalization due to bilateral glaucoma.  Thun v. Peake, 22 Vet. App. 111 (2008).  Further, while the Board notes that the Veteran reported at his May 2014 that his decreased vision made it difficult to find and maintain employment, he did not indicate that he was prevented entirely from doing so.  Therefore, the Board finds that a claim for a total disability rating based on individual unemployability due to service connected disabilities is not raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  



ORDER

Entitlement to a rating in excess of 20 percent prior to June 30, 2008, for glaucoma is denied.  

Entitlement to a rating of 30 percent from June 30, 2008, but not higher, for glaucoma, is granted.  

Entitlement to ratings of 50 percent for visual field impairment and 10 percent for visual acuity impairment, but not higher, from December 10, 2008, but not earlier, for glaucoma is granted.  



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


